

	

		II

		109th CONGRESS

		2d Session

		S. 2466

		IN THE SENATE OF THE UNITED STATES

		

			March 28, 2006

			Mr. Kyl (for himself and

			 Mr. McCain) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Energy and Natural

			 Resources

		

		A BILL

		To authorize and direct the exchange and conveyance of

		  certain National Forest land and other land in southeast

		  Arizona.

	

	

		1.Short title; table of

			 contents

			(a)Short

			 titleThis Act may be cited

			 as the Southeast Arizona Land Exchange

			 and Conservation Act of 2006.

			(b)Table of

			 contentsThe table of contents of this Act is as follows:

				

					Sec. 1. Short title; table of contents.

					Sec. 2. Purposes.

					Sec. 3. Definitions.

					Sec. 4. Land conveyances and exchanges.

					Sec. 5. Valuation of land exchanged or conveyed.

					Sec. 6. Conservation easement.

					Sec. 7. Incorporation, management, and status of acquired

				land.

					Sec. 8. Public uses of Federal land.

					Sec. 9. Miscellaneous provisions.

				

			2.PurposesThe purposes of this Act are—

			(1)to further the public interest by

			 authorizing, directing, facilitating, and expediting the conveyance and

			 exchange of land between the United States and Resolution Copper; and

			(2)to provide for the conveyance of certain

			 land from the Secretary of the Interior to the Arizona State Parks Board for

			 the establishment of a new State park in Gila and Pinal Counties, Arizona, to

			 be used for rock climbing and other recreational purposes.

			3.DefinitionsIn this Act:

			(1)Apache

			 leapThe term Apache Leap means the approximately

			 562 acres of land referred to as the Apache Leap Conservation Easement

			 Area on the map entitled Southeast Arizona Land Exchange and

			 Conservation Act of 2005-Federal Parcel-Oak Flat, dated January

			 2005.

			(2)BoardThe

			 term Board means the Arizona State Parks Board, an entity

			 established by the State legislature.

			(3)Federal

			 landThe term Federal land means the approximately

			 3,025 acres of land located in Pinal County, Arizona, depicted on the map

			 entitled Southeast Arizona Land Exchange and Conservation Act of

			 2005-Federal Parcel-Oak Flat, dated January 2005.

			(4)GranteeThe

			 term grantee means the entity that is granted the permanent

			 conservation easement under section 6(a).

			(5)Non-Federal

			 landThe term non-Federal land means the land

			 described in paragraphs (1) and (2) of section 4(b).

			(6)Resolution

			 copperThe term Resolution Copper means—

				(A)Resolution Copper

			 Mining, LLC, a Delaware limited liability company; and

				(B)any successor,

			 assign, transferee, member, or joint venturer of Resolution Copper Cooper

			 Mining, LLC.

				(7)SecretaryThe

			 term Secretary means the Secretary of Agriculture.

			(8)StateThe

			 term State means the State of Arizona.

			(9)State

			 parkThe term State Park means the proposed State

			 park, as depicted on the map entitled Tam O'Shanter Area State

			 Park-Proposed and dated September 2005.

			(10)TownThe

			 term Town means the Town of Superior, Arizona, which is an

			 incorporated municipality.

			4.Land conveyances

			 and exchanges

			(a)In

			 generalOn receipt of an offer from Resolution Copper to convey

			 to the Secretary or the Secretary of the Interior title to the non-Federal land

			 that is acceptable to the Secretary or the Secretary of the Interior, as

			 appropriate, the Secretary shall convey to Resolution Copper all right, title,

			 and interest of the United States in and to the Federal land, subject to any

			 valid existing right or title reservation, easement, or other exception

			 required by law or agreed to by the Secretary and Resolution Copper.

			(b)Resolution

			 copper land exchangeOn receipt of title to the Federal land

			 under subsection (a), Resolution Copper shall simultaneously convey—

				(1)to the Secretary,

			 title, that the Secretary determines to be acceptable, to—

					(A)the approximately

			 147 acres of land located in Gila County, Arizona, depicted on the map entitled

			 Southeast Arizona Land Exchange and Conservation Act of 2005-Non-Federal

			 Parcel-Turkey Creek, dated January 2005;

					(B)the approximately

			 148 acres of land located in Yavapai County Arizona, depicted on the map

			 entitled Southeast Arizona Land Exchange and Conservation Act of

			 2005-Non-Federal Parcel-Tangle Creek, dated January 2005;

					(C)the approximately

			 149.3 acres of land located in Maricopa County, Arizona, depicted on the map

			 entitled Southeast Arizona Land Exchange and Conservation Act of

			 2005-Non-Federal Parcel-Cave Creek, dated January 2005;

					(D)the approximately

			 266 acres of land located in Pinal County, Arizona, depicted on the map

			 entitled Southeast Arizona Land Exchange and Conservation Act of

			 2005-Non-Federal Parcel-JI Ranch, dated January 2005; and

					(E)the approximately

			 640 acres of land located in Coconino County, Arizona, depicted on the map

			 entitled Southeast Arizona Land Exchange and Conservation Act of

			 2005-Non-Federal Parcel-East Clear Creek, dated August 2005; and

					(2)to the Secretary

			 of the Interior, title, that the Secretary of the Interior determines to be

			 acceptable, to—

					(A)the approximately

			 3,073 acres of land located in Pinal County, Arizona, depicted on the map

			 entitled Southeast Arizona Land Exchange and Conservation Act of

			 2005-Non-Federal Parcel-Lower San Pedro River, dated January

			 2005;

					(B)the approximately

			 956 acres of land located in Santa Cruz County, Arizona, depicted on the map

			 entitled Southeast Arizona Land Exchange and Conservation Act of

			 2005-Non-Federal Parcel-Appleton Ranch, dated October 2005; and

					(C)the approximately

			 160 acres of land located in Gila and Pinal Counties, Arizona, depicted on the

			 map entitled Southeast Arizona Land Exchange and Conservation Act of

			 2005-Non-Federal Parcel-Dripping Springs, dated August 2005.

					(c)Conveyance of

			 land to town

				(1)In

			 generalNot later than 60 days before carrying out the exchange

			 under subsection (a), on receipt of a request from the Town, the Secretary

			 shall convey to the Town, for a price equal to market value, as appraised under

			 section 5—

					(A)the approximately

			 30 acres of land located in Pinal County, Arizona, occupied on the date of

			 enactment of this Act by the Fairview Cemetery and depicted on the map entitled

			 Southeast Arizona Land Exchange and Conservation Act of 2005-Federal

			 Parcel-Fairview Cemetery, dated January 2005;

					(B)the reversionary

			 interest of the United States in the approximately 265 acres of land located in

			 Pinal County, Arizona, depicted on the map entitled Southeast Arizona

			 Land Exchange and Conservation Act of 2005-Federal Reversionary

			 Interest-Superior Airport, dated January 2005; and

					(C)on receipt of a

			 request from the Town, all or a portion of the approximately 181 acres of land

			 located in Pinal County, Arizona, depicted on the map entitled Southeast

			 Arizona Land Exchange and Conservation Act of 2005-Federal Parcel-Superior

			 Airport Contiguous Parcel, dated June 2005.

					(2)Condition of

			 conveyanceAny conveyance of land under paragraph (1) shall be

			 carried out in a manner that provides the United States manageable boundaries

			 on any parcel retained by the Secretary, to the maximum extent

			 practicable.

				(d)Timing of

			 exchangeIt is the intent of Congress that the land exchange

			 directed by subsection (a) be completed not later than 1 year after the date of

			 enactment of this Act.

			(e)Costs of

			 conveyances and exchangesResolution Copper shall be responsible

			 for—

				(1)hiring any

			 contractors necessary for carrying out an exchange of land under subsection (a)

			 or a conveyance of land under subsection (c); and

				(2)paying—

					(A)the costs of any

			 appraisals relating to the exchange under subsection (a), including any

			 reasonable reimbursements to the Secretary on request of the Secretary for the

			 cost of reviewing and approving an appraisal;

					(B)the costs of any

			 land surveys, including any necessary land surveys conducted by the Bureau of

			 Land Management Cadastral Survey; and

					(C)any other cost

			 agreed to by Resolution Copper and the Secretary.

					5.Valuation of

			 land exchanged or conveyed

			(a)Exchange

			 valuation

				(1)In

			 generalThe value of the land exchanged under section 4(a)

			 (including any Federal reversionary interest) shall be equal, as determined by

			 the Secretary through an appraisal conducted in accordance with paragraph

			 (2).

				(2)Appraisals

					(A)In

			 generalAn appraisal under this section shall be—

						(i)performed by an

			 appraiser mutually agreed to by the Secretary and Resolution Copper;

						(ii)performed in

			 accordance with—

							(I)the Uniform

			 Appraisal Standards for Federal Land Acquisitions (Department of Justice, 5th

			 Edition, December 20, 2000);

							(II)the Uniform

			 Standards of Professional Appraisal Practice; and

							(III)Forest Service

			 appraisal instructions; and

							(iii)submitted to

			 the Secretary for review and approval.

						(B)Reappraisals

			 and updated appraised valuesAfter the final appraised value of a

			 parcel is determined and approved under subparagraph (A), the Secretary shall

			 not be required to reappraise or update the final appraised value—

						(i)for

			 a period of 3 years after the approval by the Secretary of the final appraised

			 value under subparagraph (A)(iii); or

						(ii)at

			 all, after an exchange agreement is entered into by Resolution Copper and the

			 Secretary.

						(C)Public

			 reviewBefore carrying out a land exchange under section 4, the

			 Secretary shall make available for public review a summary of the appraisals of

			 the land to be exchanged.

					(3)Failure to

			 agreeIf the Secretary and Resolution Copper fail to agree on the

			 value of a parcel to be exchanged, the final value of the parcel shall be

			 determined in accordance with section 206(d) of the Federal Land Policy and

			 Management Act of 1976 (43 U.S.C. 1716(d)).

				(4)Federal

			 landThe value of the Federal land conveyed to Resolution Copper

			 under section 4(a) shall be determined as if the land is unencumbered by any

			 unpatented mining claims of Resolution Copper.

				(b)Equalization of

			 value

				(1)Surplus of

			 Federal land value

					(A)In

			 generalIf the final appraised value of the Federal land exceeds

			 the value of the non-Federal land in an exchange under section 4, Resolution

			 Copper shall make a cash equalization payment to the Secretary to equalize the

			 values of the Federal land and non-Federal land.

					(B)Compliance with

			 Federal land policy and management ActA payment under

			 subparagraph (A) may be in excess of an amount authorized under section 206(b)

			 of the Federal Land Policy and Management Act of 1976 (43 U.S.C.

			 1716(b)).

					(C)Disposition and

			 use of proceeds

						(i)Disposition of

			 proceedsAny cash equalization payments received by the Secretary

			 under subparagraph (A) and any amounts received by the Secretary under

			 paragraph (3) shall be deposited in the fund established by Public Law 90–171

			 (commonly known as the Sisk Act) (16 U.S.C. 484a).

						(ii)Use of

			 proceedsAmounts deposited under clause (i) shall be available to

			 the Secretary, without further appropriation, for the acquisition of land for

			 addition to the National Forest System in the State.

						(2)Surplus of

			 non-Federal land value

					(A)In

			 generalIf the final appraised value of the non-Federal land

			 exceeds the value of the Federal land in an exchange under section 4, the

			 Secretary of the Interior, subject to the availability of funds, shall make a

			 payment to Resolution Copper to equalize the values of the land.

					(B)Waiver

						(i)In

			 generalA payment under subparagraph (A) may be waived in whole

			 or in part by Resolution Copper.

						(ii)EffectAn

			 amount waived under clause (i) shall be considered to be a donation by

			 Resolution Copper to the United States for all purposes of law.

						(3)Payment for

			 land conveyed to town

					(A)In

			 generalThe Town shall pay the Secretary market value for any

			 land acquired by the Town from the Secretary under section 4(c), as determined

			 by the Secretary through an appraisal conducted in accordance with subsection

			 (a)(2).

					(B)CreditIf

			 the Secretary of the Interior owes a payment to Resolution Copper under

			 paragraph (2)—

						(i)the

			 Secretary of the Interior shall credit against the amount owed to Resolution

			 Copper the market value of any land conveyed to the Town under section 4(c);

			 and

						(ii)the obligation

			 of the Town to pay the United States shall be reduced by the amount of the

			 credit.

						(C)EffectAn

			 amount credited under subparagraph (B) shall be considered to be a donation by

			 Resolution Copper to the Town for all purposes of law.

					6.Conservation

			 easement

			(a)In

			 generalAs a condition of the land exchange under section 4(a),

			 Resolution Copper shall deliver to the Secretary an executed document granting

			 a permanent conservation easement to an entity that is—

				(1)a qualified unit

			 of government; or

				(2)a land trust or

			 other qualified organization as defined in section 170(h) of the Internal

			 Revenue Code of 1986.

				(b)Easement

			 areaThe area of the conservation easement under this section

			 shall be the surface estate of Apache Leap.

			(c)TermsThe

			 conservation easement under this section shall—

				(1)prohibit surface

			 development of the easement area by Resolution Copper, except for a fence,

			 sign, monitoring device, or other improvement for an administrative, public

			 health and safety, or other appropriate purpose, as determined by Resolution

			 Copper and the grantee;

				(2)prohibit

			 commercial mineral extraction under the easement area by any method that could

			 impact the surface of the easement area; and

				(3)provide for

			 appropriate nonmotorized public access to and use of the easement area, as

			 determined by Resolution Copper and the grantee.

				(d)Additional

			 public access routes

				(1)In

			 generalNot later than 3 years after the date of the conveyance

			 under section 4(a), Resolution Copper and the grantee, in consultation with the

			 Town and other interested parties, shall determine whether the area covered by

			 the conservation easement should be used to establish additional public access

			 routes (including motorized roads), trails, and trailheads to Apache

			 Leap.

				(2)Costs

					(A)In

			 generalIf Resolution Copper and the grantee determine under

			 paragraph (1) that any additional public access routes, trails, or trailheads

			 should be established in the area covered by the conservation easement,

			 Resolution Copper shall, subject to subparagraph (B), pay all reasonable costs

			 of establishing the additional public access routes, trails, or

			 trailheads.

					(B)LimitationThe

			 total cost of establishing all public access routes, trails, or trailheads

			 authorized by Resolution Copper and the grantee under this subsection shall be

			 not more than $250,000.

					(e)Easement and

			 appraisal

				(1)In

			 generalThe requirement that Resolution Copper grant the

			 conservation easement under this section shall not be considered in

			 determining, or result in any diminution in, the market value of the Federal

			 land for purposes of an appraisal under section 5.

				(2)EffectThe

			 market value of the conservation easement and any amount paid by Resolution

			 Copper under subsection (d)(2) shall be considered to be a donation by

			 Resolution Copper to the United States.

				(f)Mining

			 Activities

				(1)In

			 generalExcept as provided in subsection (c) and other Federal

			 law (including regulations) relating to mining activities on private land, the

			 conservation easement shall not impose any additional restrictions on mining

			 activities carried out by Resolution Copper after the date of the conveyance

			 under section 4(a).

				(2)LiabilityResolution

			 Copper shall not be liable for any damage to the easement area caused by future

			 use or failure of any tunnel or other underground mining works established on

			 the Federal land on or before the date of the conveyance under section

			 4(a).

				(g)Role of

			 secretaryUnless otherwise agreed by the Secretary and Resolution

			 Copper, the Secretary shall not be—

				(1)a party to the

			 conservation easement under this section; or

				(2)involved in the

			 drafting, monitoring, or enforcement of the conservation easement.

				7.Incorporation,

			 management, and status of acquired land

			(a)Land Acquired

			 by the Secretary

				(1)In

			 generalLand acquired by the Secretary under this Act

			 shall—

					(A)become part of

			 the National Forest within which the land is located; and

					(B)be administered

			 in accordance with the laws (including regulations) applicable to the National

			 Forest System.

					(2)BoundariesFor

			 purposes of section 7 of the Land and Water Conservation Fund Act of 1965 (16

			 U.S.C. 4601 et seq.), the boundaries of a National Forest in which land

			 acquired by the Secretary is located shall be deemed to be the boundaries of

			 that forest as in existence on January 1, 1965.

				(b)Land acquired

			 by the secretary of the interiorLand acquired by the Secretary

			 of the Interior under this Act shall—

				(1)become part of

			 the administrative unit or area within which the land is located; and

				(2)be administered

			 in accordance with the laws (including regulations) applicable to public

			 land.

				(c)WithdrawalOn

			 acquisition by the United States of any land under this Act, subject to valid

			 existing rights and without further action by the Secretary or the Secretary of

			 the Interior, as appropriate, the acquired land is permanently withdrawn from

			 all forms of entry and appropriation under—

				(1)the public land

			 laws (including the mining and mineral leasing laws); and

				(2)the Geothermal

			 Steam Act of 1970 (30 U.S.C. 1001 et seq.).

				8.Public uses of

			 Federal land

			(a)Oak flat

			 campground

				(1)Replacement

			 campground

					(A)In

			 generalNot later than 2 years after the date of enactment of

			 this Act, the Secretary, in consultation with Resolution Copper, the Town, and

			 other interested parties, shall design and construct in the Globe Ranger

			 District of the Tonto National Forest 1 or more replacement campgrounds for the

			 Oak Flat Campground (including appropriate access routes to any replacement

			 campgrounds).

					(B)Public

			 facilitiesAny replacement campgrounds under this paragraph shall

			 be designed and constructed in a manner that adequately (as determined in the

			 sole discretion of the Secretary) replaces, or improves on, the facilities,

			 functions, and amenities available to the public at the Oak Flat

			 Campground.

					(2)Costs of

			 replacementResolution Copper shall pay the cost of designing,

			 constructing, and providing access to any replacement campgrounds under this

			 subsection, not to exceed $500,000.

				(3)Interim oak

			 flat campground access

					(A)In

			 generalThe document conveying the Federal land to Resolution

			 Copper under section 4(a) shall specify that the Secretary shall continue to

			 operate and maintain the Oak Flat Campground until the earlier of—

						(i)the

			 date that is 2 years after the date of enactment of this Act; or

						(ii)the date on

			 which any replacement campgrounds under this subsection are developed and

			 opened for public use.

						(B)LiabilityDuring

			 the interim period described in subparagraph (A), Resolution Copper shall not

			 be liable for any public use of the Oak Flat Campground.

					(b)Rock climbing

			 areas

				(1)Replacement

			 rock climbing area

					(A)In

			 generalOn request by the Board, acting pursuant to an

			 authorization from the State legislature, the Secretary of the Interior shall

			 convey to the Board the land described in subparagraph (B) for establishment of

			 the State Park for public or recreational purposes under the Act of June 14,

			 1926 (commonly known as the Recreation and Public Purposes Act)

			 (43 U.S.C.

			 869 et seq.).

					(B)Description of

			 landThe land referred to in subparagraph (A) is the

			 approximately 2,000 acres of land under the jurisdiction of the Secretary of

			 the Interior within the exterior boundary of the State Park.

					(C)DeadlineTo

			 be valid, a request for a conveyance under subparagraph (A) shall be submitted

			 by the Board to the Secretary of the Interior not later than 5 years after the

			 date of enactment of this Act.

					(D)Use of

			 landThe conveyance of land under subparagraph (A) shall be

			 subject to the condition that—

						(i)the

			 land conveyed to the Board shall be used for the purpose of establishing the

			 State Park, as authorized by the State legislature; and

						(ii)the State Park

			 shall be used for—

							(I)rock

			 climbing;

							(II)bouldering;

			 and

							(III)any other forms

			 of outdoor recreation and natural resource conservation as the Board determines

			 to be appropriate.

							(E)Consideration

						(i)In

			 generalExcept as provided in clause (ii) and in accordance with

			 section 2741.8 of title 43, Code of Federal Regulations (or a successor

			 regulation), the conveyance of the land under subparagraph (A) shall be without

			 monetary consideration.

						(ii)ExceptionNotwithstanding

			 clause (i), the Board shall pay any reasonable administrative costs incurred by

			 the Secretary of the Interior in making the conveyance.

						(F)Acquisition of

			 landThe conveyance of land under subparagraph (A) shall be

			 subject to the condition that, if any land within the exterior boundary of the

			 State Park is acquired by the United States from a willing seller, the land

			 shall, on acquisition—

						(i)be

			 conveyed to the Board; and

						(ii)be

			 incorporated into the State Park.

						(G)Mineral

			 interests

						(i)In

			 generalThe United States shall retain any mineral interests in

			 the land conveyed under subparagraph (A).

						(ii)WithdrawalBeginning

			 on the date of enactment of this Act, and subject to valid existing rights, the

			 land described in subparagraph (B) shall be permanently withdrawn from all

			 forms of entry and appropriation under the mining and mineral leasing laws,

			 including the Geothermal Steam Act of l970 (30 U.S.C. 1001 et seq.).

						(H)Fees;

			 concessions contractsNothing in this Act prohibits the Board

			 from—

						(i)charging

			 reasonable entry or user fees for the State Park; or

						(ii)entering into

			 concession contracts to manage the State Park.

						(I)ReversionIf

			 the land conveyed under subparagraph (A) is used in a manner that is

			 inconsistent with the uses described in subparagraph (D), the land shall, at

			 the discretion of the Secretary of the Interior, revert to the United

			 States.

					(J)Adjacent

			 management

						(i)FindingCongress

			 finds that land in close proximity to the State Park is or has been the site

			 of—

							(I)mining or mining

			 related activities or operations;

							(II)livestock

			 grazing; and

							(III)agricultural

			 activities.

							(ii)No protective

			 perimeter or bufferThe establishment of the State Park shall not

			 create any protective perimeter or buffer zone around the State Park.

						(iii)Other

			 activities or usesThe fact that non-park activities or uses can

			 be seen or heard from areas within the State Park shall not preclude the

			 conduct of those activities or uses outside the boundary of the State

			 Park.

						(K)EffectThe

			 establishment of the State Park does not impose new or additional requirements

			 or restrictions under the laws of the United States with respect to the

			 permitting, management, or conduct of mining operations and other activities

			 outside the boundaries of the State Park.

					(2)Road

					(A)In

			 generalTo provide safe and reasonable public access to the State

			 Park, the Secretary of the Interior shall construct or improve, or oversee

			 construction or improvement of, and grant the Board a right-of-way over, a road

			 on the route described in subparagraph (B).

					(B)Description of

			 routeThe route referred to in subparagraph (A) is the route

			 generally depicted as the Tam O-Shanter Access Road on the map

			 entitled Tam O'Shanter Access Road, dated February 2006.

					(C)ConditionThe

			 road authorized under subparagraph (A) shall be an unpaved road, constructed or

			 improved only to the extent that Secretary of the Interior, after consultation

			 with the Board, determines is necessary to permit the safe passage of 2-wheel

			 drive vehicles for public recreational access purposes.

					(D)LocationThe

			 exact location of the road authorized under subparagraph (A) may, at the sole

			 discretion of the Secretary of the Interior, after consultation with the Board,

			 be modified or realigned along the general route shown on the map described in

			 subparagraph (B).

					(E)DeadlineTo

			 the maximum extent practicable consistent with weather conditions, the road

			 under subparagraph (A) shall be completed not later than 1 year after the date

			 of conveyance of the land described in paragraph (1)(B) to the Board.

					(F)ManagementThe

			 Board shall manage and maintain the road and right-of-way beginning on the date

			 on which the road is completed.

					(G)Costs

						(i)In

			 generalIn order to construct, improve, and pay for the road

			 under subparagraph (A), the Secretary of the Interior shall, at the sole

			 discretion of the Secretary of the Interior—

							(I)enter into a

			 contract with Resolution Copper or the Board to construct and improve the road

			 in accordance with instructions issued by, and under the supervision of, the

			 Secretary of the Interior; or

							(II)require

			 Resolution Copper to pay for the costs of the road, including costs to the

			 Secretary of the Interior of planning and supervising the road construction or

			 improvement.

							(ii)LimitationThe

			 total amount of costs to be paid by Resolution Copper under clause (i) shall

			 not exceed $500,000.

						(3)Alternative

			 rock climbing replacement

					(A)In

			 generalIf the land described in paragraph (1)(B) is not conveyed

			 to the Board, the Secretary, in consultation with the Secretary of the

			 Interior, Resolution Copper, the Town, local climbing organizations, and other

			 interested persons, shall identify and provide 1 or more replacement rock

			 climbing areas (including public access to any replacement rock climbing areas)

			 on National Forest System land or other land of the Federal Government that

			 possesses, to the maximum extent practicable, the general characteristics of

			 the rock climbing area on the Federal land, as determined by the

			 Secretary.

					(B)Costs

						(i)In

			 generalSubject to clause (ii), Resolution Copper shall pay any

			 costs incurred by the Secretary or the Secretary of the Interior in studying,

			 accessing, and developing any replacement rock climbing areas under

			 subparagraph (A).

						(ii)LimitationThe

			 total amount of costs that Resolution Copper is required to pay under clause

			 (i) shall not exceed $500,000.

						(c)Interim use of

			 oak flat federal land

				(1)In

			 generalUntil the Federal land is transferred to Resolution

			 Copper under section 4(a), the Secretary shall, subject to paragraphs (2) and

			 (3), continue to administer and allow public access to, and use of, rock

			 climbing sites on the Federal land, other than the excluded areas described in

			 paragraph (2)

				(2)Excluded

			 areasThe excluded areas referred to in paragraph (1) are the the

			 climbing sites on the Federal land known as the Mine Area and

			 Eurodog Valley areas, as generally depicted on the map entitled

			 Mine Area, Eurodog Valley, and Magma Mine Road Closure Sites and

			 dated February 2006.

				(3)Closure to

			 public use

					(A)In

			 generalIf any of the areas described in paragraph (2) have not

			 been closed to public use as of the date of enactment of this Act, the areas

			 shall be closed to public use on the date of enactment of this Act.

					(B)Magma mine

			 road

						(i)In

			 generalExcept as provided in clause (ii), on the date of

			 enactment of this Act, the Magma Mine Road shall be closed to further public

			 use.

						(ii)ExceptionThe

			 closure under clause (i) shall not apply to the road segment of the Magma Mine

			 Road needed to access the Oak Flat Campground during the period described in

			 subsection (a)(3)(A).

						(4)Boulderblast

			 competitionDuring the period beginning on the date of enactment

			 of this Act and ending on the date that is 5 years after the date of enactment

			 of this Act, the Secretary of the Interior, in consultation with Resolution

			 Copper, may issue not more than 1 special use permit per year to provide public

			 access to the bouldering area on the Federal land for purposes of the annual

			 BoulderBlast competition.

				(5)LiabilityResolution

			 Copper shall not be liable for any public use of the Federal land under

			 paragraph (3) or (4).

				9.Miscellaneous

			 provisions

			(a)Contractors

				(1)In

			 generalAny work relating to a conveyance or exchange under

			 section 4 that is performed by a contractor shall be subject to the mutual

			 agreement of the Secretary or the Secretary of the Interior, as appropriate,

			 and Resolution Copper, including agreement with respect to—

					(A)the selection of

			 the contractor; and

					(B)the scope of the

			 work performed by the contractor.

					(2)Review and

			 approvalReview and approval of any work performed by a

			 contractor under this subsection shall be—

					(A)performed by the

			 Secretary or the Secretary of the Interior, as appropriate; and

					(B)subject to

			 Federal, State, and local laws (including regulations).

					(3)Lead Actor

			 agreementThe Secretary and the Secretary of the Interior may

			 mutually agree to designate the Secretary as the lead actor for any action

			 under this subsection.

				(b)Revocation of

			 orders; withdrawal

				(1)Revocation of

			 ordersAny public land order that withdraws the Federal land or

			 the land to be conveyed to the Board under section 8(b)(1) from appropriation

			 or disposal under a public land law shall be revoked to the extent necessary to

			 permit disposal of the land.

				(2)WithdrawalOn

			 the date of enactment of this Act, if the Federal land is not withdrawn or

			 segregated from entry and appropriation under a public land law (including

			 mining and mineral leasing laws and the Geothermal Steam Act of l970 (30 U.S.C.

			 1001 et seq.)), the Federal land shall be withdrawn from entry and

			 appropriation, subject to any right of Resolution Copper, until the date of the

			 conveyance of Federal land under section 4(a).

				(c)Maps,

			 estimates, and descriptions

				(1)Minor

			 errorsThe Secretary or the Secretary of the Interior, as

			 appropriate, Resolution Copper, or the Board, may by mutual agreement correct

			 any minor errors in any map, acreage estimate, or description of any land

			 conveyed or exchanged under this Act.

				(2)ConflictIf

			 there is a conflict between a map, an acreage estimate, or a description of

			 land under this Act, the map shall control unless the Secretary, Resolution

			 Copper, or the Board, as appropriate, mutually agree otherwise.

				(3)Availability

					(A)In

			 generalOn the date of enactment of this Act, the Secretary shall

			 file and make available for public inspection in the Office of the Supervisor,

			 Tonto National Forest, any map referred to in this Act.

					(B)Other

			 mapsAny maps accompanying the State Park conveyance and road

			 access under section 8 shall be made available for public inspection in the

			 Arizona Office of the Bureau of Land Management.

					

